     Case 2:18-cv-05618-VEB Document 36 Filed 06/08/20 Page 1 of 2 Page ID #:1021




 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA

10
                                                 Case No. 2:18-CV-05618 (VEB)
11
     RICHARD REED,
12
                           Plaintiff,            ORDER GRANTING ATTORNEYS’
                                                 FEES AND COSTS
13
     vs.
14
     ANDREW M. SAUL, Commissioner of
     Social Security,
15
                           Defendant.
16

17
           Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
18
           IT IS ORDERED that Plaintiff is awarded attorneys’ fees under the Equal
19
     Access to Justice Act in the amount of SIX-THOUSAND NINE-HUNDRED
20                                           1

                         ORDER – REED v SAUL 2:18-CV-05618 (VEB)
     Case 2:18-cv-05618-VEB Document 36 Filed 06/08/20 Page 2 of 2 Page ID #:1022




 1   DOLLARS and NO CENTS ($6,900.00), as authorized by 28 U.S.C. § 2412(d), and

 2   costs in the amount of FOUR-HUNDRED DOLLARS and NO CENTS, pursuant to

 3   28 U.S.C. § 1920, subject to the terms of the Stipulation.

 4         Dated this 8th day of June, 2020,

 5                                       /s/Victor E. Bianchini
                                         VICTOR E. BIANCHINI
 6                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20                                              2

                          ORDER – REED v SAUL 2:18-CV-05618 (VEB)
